Appeal from a judgment of the County Court of Clinton County, rendered March 2, 1979, upon a verdict convicting defendant of the crime of robbery in the first degree. The defendant and one Smith were tried together and both were convicted of robbery in the first degree. The evidence concerning the robbery and defendant’s arrest is set forth in People v Smith (72 AD2d 636, mot for lv to app den 49 NY2d 896), wherein this court affirmed the conviction of the codefendant Smith. Several of the arguments urged by defendant on this appeal were rejected by this court in People v Smith (supra) and do not merit any further discussion herein. In 1974, defendant was convicted of a class B felony based upon an armed robbery. At trial, the court allowed defendant to be questioned as to whether or not he had previously been convicted of a felony, but precluded questioning as to the nature of the offense. Defendant contends that he was convicted on his past record. The prosecution was not allowed to use the previous conviction to show a propensity to commit the crime for which defendant was on trial. In our view, the trial court did not abuse its discretion in allowing such limited cross-examination of defendant as to his prior conviction and, therefore, reversal is not required on this ground (People v Duffy, 36 NY2d 258). We are also of the opinion, contrary to defendant’s assertions, that the jury verdict is supported by proof of guilt beyond a reasonable doubt. We have considered defendant’s remaining arguments and find them unpersuasive. The judgment should be affirmed. Judgment affirmed. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.